Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-15, 26, 28, 30 in the reply filed on 6/21/2022 is acknowledged.  However, upon further examination, claim 26 is also withdrawn as it depends on claim 16 as well as claim 1.
This application is in condition for allowance except for the presence of claim 16-26, 27, 29 directed to invention non-elected without traverse.  Accordingly, claims 16-26, 27, 29 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 2 – and more preferably at least 200 bara— is deleted.
In claim 4 -- , and more preferably is at a temperature of -20 to -40 C, more preferably about -30 C,-- and – more preferably at about -125 C—are deleted.
In claim 28 line 3 – feed—is deleted between gas and stream and “which is the natural gas feed stream” is added in line 6 after heavy components.
In claim 30, line 3 “which is the natural gas feed stream” is added after components and –feed—is deleted in line 10 between gas and stream.

Allowable Subject Matter
Claims 1-15, 28, 30 are allowed.

The closest prior art is Pierre (US PG Pub 20170167786) which teaches the invention substantially an entirely except for the limitation of “further cooling the third stream, via indirect heat exchange with a first flash gas stream, to form a third LNG stream; and flashing the first, second and third (emphasis added) LNG streams”.
	Pierre (Figure 6) teaches the separation of an expanded natural gas stream (626) into three stream (630, 632, 634) as in the claim language but only two of the stream (630 and 634) are used to form an LNG stream while the third stream (632) is used to form a recycle cooling stream (638) (paragraphs 51-52).  An additional reference was not found that teaches the missing limitation of using the third stream as claimed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763